Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/789,243 filed on August 02, 2021.

Specification
3.	The title of the invention has been amended as “SEMICONDUCTOR DEVICE PACKAGE INCLUDING EMITTING DEVICES AND METHOD OF MANUFACTURING THE SAME”.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claim 21.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-8, 10-17, 22-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:

wherein a coefficient of thermal expansion (CTE) of the first emitting device is greater than a CTE of the second emitting device; in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 15: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
wherein a thickness of the second emitting device is greater than a thickness of the first emitting device; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 15 are allowable. Since the independent claims 1 and 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-8, 10-14 of the independent claim 1, and the dependent claims 16-17, 22-24 of the independent claim 15 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819